                             TED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                             Criminal No. 16-330 (MJD/HB)

 UNITED STATES OF AMERICA,

                        Plaintiff,

           v.
                                                 ORDER
 JULIUS HEARD,

                        Defendant.



          This matter is before the Court on the motion of the United States for a one-week

extension of time within which to file its response to the defendant’s section 2255 petition

in this case. Based on the government’s motion, and the Court finding that good cause

exists,

          IT IS HEREBY ORDERED that the government’s motion is granted and that the

government may have until September 19, 2019 within which to file its response.


Dated: September 13, 2019                         /s Michael J. Davis
                                                  Michael J. Davis
                                                  United States District Court
